                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO


In re:
ROMAN CATHOLIC CHURCH OF THE                                    Chapter 11
ARCHDIOCESE OF SANTA FE, a New Mexico
Corporation sole,                                               Case No. 18-13027-t11


               Debtor-in Possession.

            APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       I, Bryan G. Smith, hereby apply to the Court, pursuant to Local Rule 9010-1(c), for

permission to appear and participate pro hac vice in the above-captioned Chapter 11 case on behalf

of victims of sexual abuse perpetrated by priests and employees of the Roman Catholic Church of

the Archdiocese of Santa Fe, a New Mexico corporation sole and the Debtor herein.

       In support of this application, I hereby certify that:

       1.   I am a member in good standing of the state bars of Washington, Oregon, and Idaho.

       2. I have read and am familiar with the Court’s local rules.

       3. I have associated with a resident member of the bar of this Court.

       Based upon the foregoing, I respectfully request that the Court enter the Order Admitting

Attorney Pro Hac Vice submitted contemporaneously herewith.

                                               Respectfully submitted

                                                /s/ Bran G. Smith                i
                                               Bryan G. Smith
                                               TAMAKI LAW
                                               1340 N. 16th Avenue, Suite C
                                               Yakima, Washington 98902
                                               (509) 248-8338
                                               Fax: (509) 452-4225
                                               bsmith@tamakilaw.com


Case 18-13027-t11        Doc 176       Filed 05/10/19     Entered 05/10/19 16:06:58 Page
                                                                                     Page 1 of 2
                                            -and-

                                             /s/ Carlos E. Sedillo
                                            Carlos E. Sedillo
                                            FADDUOL, CLUFF, HARDY & CONAWAY, P.C.
                                            3301 San Mateo Boulevard NE
                                            Albuquerque, New Mexico 87110
                                            (505) 243-6045
                                            Fax: (505) 243-6642
                                            csedillo@fchclaw.com


                                    CERTIFICATE OF SERVICE

        I hereby certify that on May 10, 2019, in accordance with NM LBR 9036-1 and Fed. R. Civ.
P. 5(b)(3), a true copy of the foregoing was served via the Court’s CM/ECF notification facilities
to those parties who are registered CM/ECF participants in this case.


/s/ Bryan G. Smith




Case 18-13027-t11       Doc 176     Filed 05/10/19     Entered 05/10/19 16:06:58 Page
                                                                                  Page 2 of 2
